Opinion filed January 11,
2013
 
                                                                      In The
                                                                              
             Eleventh Court of Appeals
                                           __________
 
                                    No. 11-12-00300-CV
                                                        _________
 
                         EX PARTE CHARLES CURTISS TAYLOR, JR.

 
                                     On
Appeal from the 414th District Court
 
                                                        McLennan
County, Texas
 
                                                 Trial
Court Cause No. 2011-0621-5
 

 
                                             M
E M O R A N D U M    O P I N I O N
            Appellant,
Charles Curtiss Taylor, Jr., filed a notice of appeal from the trial court’s order of dismissal.  Appellant filed an affidavit of indigence in this court, and
the district clerk filed a timely contest.  By order dated November 29, 2012,
this court sustained the contest.  See Tex.
R. App. P. 20.1(h).  In that order, we notified appellant that he must
make arrangements to pay for the clerk’s record and must remit to this court
the $175 filing fee.  We granted appellant an extension to December 10, 2012,
to do so and informed him that the failure to comply with this court’s November
29 order could result in the dismissal of this appeal.  We have received no
response to our November 29 order.  As of this date, appellant has not paid the
filing fee and has not notified this court that he has made any arrangements
with the district clerk to pay for the clerk’s record.  No clerk’s record has
been filed in this court.  We dismiss the appeal.
            Because
appellant has failed to pay the required filing fee and has failed to pay or
make arrangements to pay for the clerk’s record, we dismiss the appeal.  Tex. R. App. P. 5, 37.3(b), 42.3.
 
                                                                                                PER
CURIAM
 
January 11, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.